Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Elections/Restrictions
Applicant’s election of Group I (Claims1-16) in the reply filed on 02/07/2022 is acknowledged.  However, since applicant did not distinctly indicate whether election is with or without traverse and did not point out any supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a) and 818.03(c)).

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, a width of the first bent portions is smaller than a width of the external terminal as claimed in claim 7 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3, 5-6 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sano et al. (US 20080012674 A1) in view of Unknown Inventor (JPH01-135727 U; hereinafter doc1).
Regarding Claim 1:
Sano teaches that a surface mount inductor comprising: 
a molded body (20, Fig. 11; para 0084) made of a composite material containing magnetic powder (para 0057); and 
a metal plate including a first metal plate portion (left 30 in Fig. 10; para 0084) that is buried in the molded body and second metal plate portions (right 30 in Fig. 11) that extend from the first metal plate portion to outside the molded body (construed from Fig. 11); 
wherein the second metal plate portions extend from side surfaces of the molded body and each include a first bent portion (not labeled; i.e. upper bent part of 41b in Fig. 11) that is bent from a direction in which the second metal plate portion extends from the molded body to a direction that intersects a mounting surface (21c) and a second bent portion (not labeled; i.e. lower bent part of 41b in Fig. 11) that is bent from the direction that intersects the mounting surface toward a side surface (21f)  of the molded body, and the second metal plate portions extend along the molded body onto the mounting surface side and form an external terminal (41b-41d, Fig. 11; para 0086), and an internal angle of each first bent portion is a right angle.
	Sano does not teach that an internal angle of each first bent portion is as obtuse angle.
However, doc1 disclosed that an internal angle of each first bent portion (see Drawing: 1) is as obtuse angle (see Drawing: 1 and page 1).
Sano in view of doc1 to  have an internal angle of each first bent portion is as obtuse angle to provide a secure and stable connection with others electronic components.

    PNG
    media_image1.png
    248
    376
    media_image1.png
    Greyscale

Drawing: 1, an annotated version of Fig. 3

Regarding Claim 2:
As applied to claim 1, the modified Sano teaches that internal angles of the second bent portions are obtuse angles (see Drawing: 1).

Regarding Claim 3:
As applied to claim 1, the modified Sano teaches that the external terminal (42b,42d, Sano’s Fig. 11) is arranged such that end portions thereof are parallel to the mounting surface (construed from Sano’s Fig. 11).

Regarding Claims 5, 10, 11:
As applied to claim 1, 2 and 3, the modified Sano teaches that the molded body has a recess (23, Fig. 6; para 0059) in a mounting surface side thereof that accommodates the external terminal.



Regarding Claim 6:
 the modified Sano teaches that the external terminal is arranged such that end portions thereof are parallel to the mounting surface (construed from Sano’s Fig. 11).
 
Claims 4, 7-9 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sano in view of doc1 and further in view of Nakazawa (JP 2004153068 A).
Regarding Claims 4, and 7-9:
As applied to claim 1, 2, 3, and 6, the modified Sano does not teach that a width of the first bent portions is smaller than a width of the external terminal.
	However, Nakazawa teaches that a width (W2, Drawing: 2) of the first bent portions is smaller than a width of the external terminal (W1, Drawing:2, construed from Drawing 2).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Sano in view of Nakazawa to have a width of the first bent portions is smaller than a width of the external terminal to provide a highly reliable short and small dust inductor for a large current (see Abstract).

    PNG
    media_image2.png
    247
    613
    media_image2.png
    Greyscale

Drawing: 2, an annotated version of Fig. 1c




Regarding Claims 12-16:
 the modified Sano teaches that the molded body has a recess (23, Fig. 6; para 0059) in a mounting surface side thereof that accommodates the external terminal.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAZI HOSSAIN/
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837